DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 2, 3, 5 and 7-10 are amended
Claim 17 is new
Claim 6 is cancelled.
Claims 1-5 and 7-17 are pending in the application and are presented to be examined on their merits.
Response to Arguments
Regarding 35 U.S.C. 101 rejection.
Upon further consideration of the Applicant’s claims, the 35 U.S.C. 101 rejection will be maintained for claims 1, 8, 9, 11, 14, 15 and 16. As was previously maintained, the filtering limitations in independent claims 1 and 11 set forth a filter function that is similar to conventional filtering provided in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) as a conventional. For example, Claim 1 recites, “instructions to: receive transaction data…transaction data comprising at least one of a transaction descriptor or transaction value…” (receiving data), “filter, using a filter that filters out transactions…” (excludes certain transactions based on a ‘filtering parameter’), “…prevent the round up process from being applied to the first transaction…” (filtering in this way conventionally prevents actions being taken, in this case the round up process).  In BASCOM [The computer industry (developed) a software tool that allowed control over the type of information received over the Internet. The software tool inspected a user’s request to access a website and applied one or more filtering mechanisms: “exclusive filtering (black-listing) which prevents access to all sites on a predetermined list of internet sites; Inclusive filtering which allows access only to a predetermined list of Internet sites; and word-screening or phrase-screening which prevents access to web site ‘pages which contain any word or phrase on a predetermined list.”].

Regarding 35 USC 112(b)
Previous 35 112(b) rejections regarding lack of algorithm, lack of antecedent basis, relative term, hybrid claims etc.,  Upon further consideration, a 35 USC 112 (b) rejections remains and is provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claim 1 recites, “A system” comprising  [1] a non-transitory computer storage medium that stores computer executable instructions, [2] one or more processors that (i) are in communication with the non-transitory storage medium, (ii) configured by the execution of the instructions to:…filter, using a filter that filters out transactions that are not conductive to transaction process…” it is not clear as to whether the filter is a separate part of the system being used by the system (e.g., device or machine),  the filter is a device or machine that is part of the system, or the filter is set of instructions that are being performed by one or more processors that is stored on the computer readable storage medium. Thus the scope is unclear.
Claims 2-5 and 7-10 are similarly rejected being dependent on claim 1.
"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 lll(B).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 8-11, 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-5 and 7-17 are addressed herein.
In the instant case, claims 1 and 11 are directed to a “system” and “method”. 
Claim 1 and 11 are directed to the abstract idea of “applying a round up process to certain transactions” which is grouped under “organizing human activity… fundamental economic practice” managing transactions in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites, “receive transaction data..., filter, that filters out transactions that are not
conducive to a round up process, the transaction data, by applying a filtering parameter..., in response to the filter...prevent the round up process..., preventing an error state... for applying the round-up process..., perform the round up process with respect to a second transaction...”.  Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “non-transitory computer readable storage medium”, “one or more processors”, “filter” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to perform acts of applying a round up process to certain transactions.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of applying a round up process to certain transactions using computer technology (e.g. non-transitory computer readable storage medium and one or more processors). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
6.	Hence, claims 1 and 11 are not patent eligible.
Claim 2 recites, “wherein the computer executable instructions further configure the one or more processors to transfer an amount of currency from a first account to another account in response to the round up process to the second transaction” performs a computer function that is significantly more than abstract round up process. 
Claims 3-4 recites, “wherein… further configure the one or more processors to create an electronic ledger for one or more transactions…”. The electronic ledger is not abstract. However ledgers are provided by relational databases to store data. Thus the use of an electronic ledger within a database with some type of descriptor (data) may be considered a conventional data storage function.
Claim 5 describes applying the filtering parameter to at least one descriptor. Claim 5 is rejected under BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016)  being similar to a conventional exclusive filtering as well as being dependent on claim 4.
Claim 7 recites, “wherein the computer executable instructions further configure the one or more processors to monitor a database…in response to indication of a swiping gesture occurring within the graphical user interface”. Monitoring database in response to indication of a swiping gesture within the graphical user interface is considered a function that represents significantly more than applying the round up process to certain transactions.
Claim 8 recites, “wherein…to monitor a database for a plurality of transactions…” seem to be part of using computer to perform the abstract idea of applying the round up process to certain transactions which occur daily, weekly or monthly.
Claim 9 recites, “…a database maintained by a financial institution that includes information identifying a plurality of transactions.” This claim describes a conventional function of a data base which is storage of data and thus provides not provide an improvement to the computer and/or database function.
Claim 10 recites, “wherein the one or more processors are configured…to transmit ‘a difference for a plurality of selected transactions…for display in real time” in the BRI ‘to transmit a difference…for display in real time” could merely be transmitting data over a network which the courts have considered well understood, routine and conventional and therefore does not improve the computer [see MPEP 2106.05(d)(II)((i)].
Claim 12 recites,”…an amount of money is transferred from an account of the user to another account in response to the application of the rounding process…” is significantly more than the abstract idea of applying the round up process to certain transactions.
Claim 13 being similar to claim 3 are rejected for the same reason.
Claims 14-16, merely identifies that abstract mathematical the round up process as a round up process and its  procedure.
Claim 17 recites, “…preventing an indefinite loop by the one processor during the rounding process” may be consider significantly more than the abstract idea of applying the round up process to certain transactions.
Allowable Subject Matter
Claims 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692